UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2738



D. JOHNSON WILLIS,

                                             Plaintiff - Appellant,

          versus

TOWN OF TRENTON, NORTH CAROLINA; JOFFREE T.
LEGGETT, Individually and as Town Mayor;
CHARLES C. JONES, Individually and as Member
of Town Council; EDWARD EUBANKS, Individually
and as Member of Town Council; WILLIARD ODELL
LEWIS, Individually and as Member of Town
Council; ANN BROCK, Individually and as former
Member of Town Council; EDWARD PARKER, Indi-
vidually and as former Member of Town Council;
CLIFTON MILLS, SR., Individually as former
Member of Town Council; BOB D. HENDERSON,
Individually and as former Member of Town
Council; JAMES R. FRANCK, Individually and as
former Town Mayor; SHERI M. DAVENPORT, Indi-
vidually and as former Town Counsel; CAROL M.
HOOD, Personal Representative of the Estate of
James R. Hood; GEORGE W. DAVENPORT, Individu-
ally and as former Town Mayor; JAMES BLOOD-
WORTH, Individually and as Town Employee; C.
GLENN SPIVEY, Individually and as Town Clerk
and their successors and agents,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
District Judge. (CA-94-166-4-H)


Submitted:   April 23, 1996                  Decided:   May 21, 1996
2
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed as modified by unpublished per curiam opinion.


D. Johnson Willis, Appellant Pro Se. Cheryl A. Marteney, WARD &
SMITH, P.A., New Bern, North Carolina; Dal Floyd Wooten, III,
Kinston, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               3
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his civil rights complaint alleging an equal protection

violation in his community's provision of trash removal services.

We have reviewed the record and the district court's opinion adopt-

ing the magistrate judge's recommendation and find no reversible
error. Willis v. Town of Trenton, No. CA-94-166-4-H (E.D.N.C. Sept.
12, 1995). We modify the order, however, to reflect dismissal of

the action without prejudice so that Appellant may have the oppor-

tunity to particularize his complaint and specify the proper defen-
dants. 28 U.S.C. § 2106 (1988); see Gordon v. Leeke, 574 F.2d 1147,
1152-53 (4th Cir.), cert. denied, 439 U.S. 970 (1978).
     We deny the motion for oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                4